Exhibit 14.1 ADEX MEDIA, INC. CODE OF ETHICS AdEx Media, Inc. (the “Company”) has established this Code of Ethics (this “Code”) to further the Company’s fundamental principles of honesty, loyalty, fairness and forthrightness and serve as a guide for proper business conduct. This Code applies to every director, officer (including without limitation Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer) and employee of the Company. The term “employee” includes any individual who is paid on the Company payroll. This Code strives to deter wrongdoing and promote the following six objectives: 1. Honest and ethical conduct; 2. Avoidance of conflicts of interest; 3. Full, fair, accurate, timely and transparent disclosure; 4. Compliance with applicable government and self-regulatory organization laws, rules and regulations; 5. Prompt internal reporting of Code violations; and 6. Accountability for compliance with the Code. The Company expects each of its directors, officers and employees to understand and comply with this Code and the rules and regulations that apply to the position they hold and to promptly report any violation of this Code. CONTENTS ACCOUNTING POLICIES 1 AMENDMENTS AND MODIFICATIONS OF THIS CODE 1 ANTI-BOYCOTT AND U.S. SANCTIONS LAWS 1 ANTITRUST AND FAIR COMPETITION LAWS 2 BRIBERY 2 COMPLIANCE WITH LAWS, RULES AND REGULATIONS 3 COMPUTER AND INFORMATION SYSTEMS 3 CONFIDENTIAL INFORMATION BELONGING TO OTHERS 3 CONFIDENTIAL AND PROPRIETARY INFORMATION 4 CONFLICTS OF INTEREST 5 CORPORATE OPPORTUNITIES; USE AND PROTECTION OF COMPANY ASSETS 6 DISCIPLINE FOR NONCOMPLIANCE WITH THIS CODE 6 DISCLOSURE POLICIES AND CONTROLS 6 ENVIRONMENT, HEALTH AND SAFETY 7 FAIR DEALING WITH OTHERS 7 FILING OF GOVERNMENT REPORTS 7 FOREIGN CORRUPT PRACTICES ACT 7 INSIDER TRADING OR TIPPING 7 INTELLECTUAL PROPERTY: PATENTS, COPYRIGHTS AND TRADEMARKS 9 NON-RETALIATION FOR REPORTING 9 POLITICAL CONTRIBUTIONS 9 RECORD RETENTION 10 REGULATION FD 10 RELATIONS AMONG EMPLOYEES 10 WAIVERS 11 COMPLIANCE STANDARDS AND PROCEDURES 11 CONCLUSION 13 APPENDIX 14 i ACCOUNTING POLICIES The Company and each of its subsidiaries will make and keep books, records and accounts, which in reasonable detail accurately and fairly present the transactions and disposition of the assets of the Company. All directors, officers, employees and other persons are prohibited from directly or indirectly falsifying or causing to be false or misleading any financial or accounting book, record or account. You and others are expressly prohibited from directly or indirectly manipulating an audit, and from destroying or tampering with any record, document or tangible object with the intent to obstruct a pending or contemplated audit, review or federal investigation. The commission of, or participation in, one of these prohibited activities or other illegal conduct will subject you to federal penalties, as well as punishment up to and including termination of employment. No director, officer or employee of the Company may directly or indirectly: · make or cause to be made a materially false or misleading statement; or · omit to state, or cause another person to omit to state, any material fact necessary to make statements made not misleading in connection with the audit of financial statements by independent accountants, the preparation of any required reports whether by independent or internal accountants, or any other work which involves or relates to the filing of a document with the Securities and Exchange Commission (“SEC”). AMENDMENTS AND MODIFICATIONS OF THIS CODE There shall be no amendment or modification of this Code except by a vote of the Company’s board of directors or a designated board committee that will ascertain whether an amendment or modification is appropriate. In case of any amendment or modification of this Code that applies to an officer or director of the Company, the amendment or modification shall be posted on the Company’s website within two (2) days of the board vote or shall be otherwise disclosed as required by applicable law or stock exchange rules. Notice posted on the website shall remain there for a period of twelve months and shall be retained in the Company’s files as required by law. ANTI-BOYCOTT AND U.S.
